Motion Granted; Appeal Dismissed
and Memorandum Opinion filed February 24, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-01116-CV
____________
 
RIGHT OF WAY MAINTENANCE EQUIPMENT COMPANY D/B/A
ROWMEC, Appellant
 
V.
 
BANDAS LAW FIRM, P.C. AND MOULTON & MEYER, L.L.P.,
Appellee
 

 
On Appeal from the 113th District Court
Harris County, Texas
Trial Court Cause No. 2009-01433A
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed August 16, 2010.  On February 8, 2011, appellant
filed a motion to dismiss the appeal because the case has been settled.  See
Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
Panel consists of Chief Justice Hedges, Justices Frost
and Christopher.